DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May, 2022 has been entered.

Response to Amendment
The amendment filed on 2 May, 2022 has been entered. Claim 15 has been canceled. Claims 1, 4, and 20 have been amended. Claims 1, 4-14, and 16-22 are pending.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grum-Schwensen (US 8821463).
Regarding claim 20, Grum-Schwensen discloses a drainable ostomy pouch (Abstract), comprising: 
a bodyside wall (proximal sidewall wall 1; Col. 3 lines 22-23; Fig. 2) and a distal wall (distal pouch wall 2; Col. 3 lines 23-24; Fig. 2) joined along their peripheral edges to define a cavity therebetween for collecting stomal discharge (Abstract); 
a downwardly extending outlet portion (outlet portion 4; Col. 3 lines 32-33; Fig. 1) terminating in a discharge opening (discharge opening 13; Col. 3 lines 32-33; Fig. 1) for draining stomal discharge contents collected in the cavity (Abstract), the outlet portion (outlet portion 4) including a closure system (closure system; Col. 4 line 12) comprising: 
a single-piece closure member arranged on a distal surface of the outlet portion (transversely extending bias member 10; Col. 3 line 39; fig. 2; NOTE: the combination of the outlet surface where the bias member is attached to and the bias member 10 may be considered a single-piece closure member since there are no moving parts and each of the disclosed elements remain fixed to the outlet surface during operation) and including at least one transversely-extending fold-line (see Annotated Grum-Schwensen Fig. 6) configured to facilitate folding up of the outlet portion (Col. 2 lines 66-67 thru Col. 3 lines 1-5), wherein the single-piece closure member includes an upper periphery and a lower periphery (see Annotated Fig. 5), wherein at least two fold sections are defined on the single-piece closure member between the upper and lower peripheries (see Annotated Fig. 5) and separated by the at least one transversely-extending fold-line (see Annotated Fig. 5), wherein the closure system is configured such that the outlet portion is folded at least once along the at least one transversely-extending fold-line for closure (Fig. 5-8; also see Annotated Grum-Schwensen Fig. 6); 
a stiffening member (transversely extending bias member 11; “bias members 10, 11 are preferably in the form of relative stiff”; Col. 3 line 39-41) located on an opposite side of the single-piece closure member proximate the discharge opening (see Fig. 2); and 
a two-part fastening system (fastener strips 5 & 6) configured for securing the folded outlet portion in a closed position (Col. 3 lines 53-62; Fig. 2 & 8).

    PNG
    media_image1.png
    311
    644
    media_image1.png
    Greyscale

Annotated FIG. 5

    PNG
    media_image2.png
    182
    414
    media_image2.png
    Greyscale

Annotated Grum-Schwensen Fig 6

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4-12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen (US 8821463) in view of Tjahaja et al. (US 5065459).
Regarding claim 1, Grum-Schwensen discloses a drainable ostomy pouch (Abstract), comprising:
a bodyside wall (proximal sidewall wall 1; Col. 3 lines 22-23; Fig. 2) and a distal wall (distal pouch wall 2; Col. 3 lines 23-24; Fig. 2) joined along their peripheral edges to define a cavity therebetween for collecting stomal discharge (Abstract);
a downwardly extending outlet portion (outlet portion 4; Col. 3 lines 32-33; Fig. 1) terminating in a discharge opening (discharge opening 13; Col. 3 lines 32-33; Fig. 1) for draining stomal discharge contents collected in the cavity (Abstract),
the outlet portion (outlet portion 4) including a closure system (closure system; Col. 4 line 12) comprising:
a single-piece closure member including at least one transversely-extending fold-line (transversely extending bias member 10/11; Col. 3 line 39; see Annotated Grum-Schwensen Fig. 6) configured to facilitate folding up of the outlet portion (Col. 2 lines 66-67 thru Col. 3 lines 1-5),
wherein the closure system is configured such that the outlet portion is folded at least once along the at least one transversely-extending fold-line for closure (Fig. 5-8; also see Annotated Grum-Schwensen Fig. 6);
and a two-part fastening system (fastener strips 5 & 6) configured for securing the folded outlet portion in a closed position (Col. 3 lines 53-62; Fig. 2 & 8).
Grum-Schwensen fails to disclose the at least one transversely-extending fold-line is defined by at least one crease or cut line to allow the single-piece closure member to bend onto itself at the at least one crease or cut line, and that the single-piece closure member comprises at least one slanted fold-line configured to facilitate opening of the discharge opening and continuously extending from an upper periphery of the single-piece closure member to a lower periphery of the single-piece closure member proximate the discharge opening. However, Tjahaja teaches the single-piece closure member (“collar blank 13”; col. 4 line 3; fig. 6) wherein the at least one transversely-extending fold-line is defined by at least one crease or cut line (longitudinal creases 36 and lateral creases 38; col. 4 line 14-16) to allow the single-piece closure member to bend onto itself at the at least one crease or cut line (see Fig. 5), wherein at least one slanted fold-line (“Diagonal grid creases 44” & “Hatched creases 42”; col. 4 line 21-22) is configured to facilitate opening of the discharge opening (“aid in separating the opposing edges 28 outwardly from each other”; col. 4 line 21-22; Fig. 3) and continuously extending from an upper periphery of the single-piece closure member to a lower periphery of the single-piece closure member proximate the discharge opening (see Annotated Fig. 3 and Annotated Tjahaja Fig. 6 below).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen to have the at least one transversely-extending fold-line is defined by at least one crease or cut line to allow the single-piece closure member to bend onto itself at the at least one crease or cut line, and that the single-piece closure member comprises at least one slanted fold-line configured to facilitate opening of the discharge opening and continuously extending from an upper periphery of the single-piece closure member to a lower periphery of the single-piece closure member proximate the discharge opening, as taught by Tjahaja, in order to impart flexibility in the outlet portion (Col. 2, lines 1-2), thus requiring less pressure to open the discharge opening and to keep it open.


    PNG
    media_image3.png
    579
    621
    media_image3.png
    Greyscale

Annotated Fig. 3


    PNG
    media_image4.png
    478
    682
    media_image4.png
    Greyscale

Annotated Tjahaja Fig. 6

Regarding claim 4, Grum-Schwensen discloses the at least one fold-line intersects the at least one transversely-extending fold-line, wherein the single-piece closure member is configured to bend along the at least one fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (see rejection explanation for similar features in claim 21 below). Grum-Schwensen does not disclose that the at least one fold-line is slanted. However, Tjahaja teaches a portable urinal comprising a collapsible cylindrical collar having at least one slanted fold-line (diagonal grid creases 44; Fig. 6) in order to “maintain the flexibility of the collar when in a cylindrical configuration” (Col. 4 lines 22-24).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen by incorporating at least one slanted fold-line in the outlet portion, as taught by Tjahaja, in order to impart flexibility in the outlet portion (Col. 2, lines 1-2), thereby requiring less pressure to open the discharge opening and to keep it open. 
Regarding claim 5 & 6, Grum-Schwensen/Tjahaja teaches the device of claim 4 and that the at least one slanted fold-line includes two slanted fold-lines (Fig. 6 of Tjahaja),
wherein the slanted fold-lines are configured such that a distance between the slanted fold-lines proximate the lower periphery is smaller or greater than that of proximate the upper periphery (Tjahaja teaches incorporating slanted fold-lines (diagonal grid creases 44; Fig. 6); the slanted fold-lines (diagonal grid creases 44; Fig. 6) may not be parallel to each other, thereby making the distance between the slanted fold-lines proximate the lower periphery smaller or greater than that of proximate the upper periphery,
wherein the slanted fold-lines are configured to bend outwardly when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (see rejection explanation for similar features in claim 22 below).
Furthermore, the mere duplication of parts, the slanted fold-lines in this case, has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 7, Grum-Schwensen discloses 
wherein the single-piece closure member includes a first portion (see Annotated Fig. 5),
wherein the first portion includes an upper periphery and a lower periphery (see Annotated Fig. 5),
wherein at least two fold sections are defined in the first portion between the upper and lower peripheries and the at least one transversely-extending fold-line (see Annotated Fig. 5).

Regarding claim 8, Grum-Schwensen discloses the single-piece closure member includes a flap (extension 9; Col. 3 lines 50-51; Fig. 3 & 4),
wherein the upper periphery is defined by a third transversely-extending line arranged at an intersection of the first portion and the flap (see Annotated Fig. 8 #1 below), 

    PNG
    media_image5.png
    170
    535
    media_image5.png
    Greyscale

Annotated FIG. 8 #1

wherein the first portion includes first and second transversely-extending fold-lines (see Annotated Fig. 8 #2 below),

    PNG
    media_image6.png
    247
    571
    media_image6.png
    Greyscale

Annotated FIG. 8 #2

wherein a first fold section is defined between the lower periphery and the first transversely-extending fold-line (see Annotated Fig. 8 #3 below), and

    PNG
    media_image7.png
    230
    571
    media_image7.png
    Greyscale

Annotated FIG. 8 #3

a second fold section is defined between the first and second transversely-extending fold-lines (see Annotated Fig. 8 #4 below), and

    PNG
    media_image8.png
    247
    571
    media_image8.png
    Greyscale

Annotated FIG. 8 #4


a third fold section is defined between the second transversely-extending fold-line and the third transversely-extending line (see Annotated Fig. 8 #5 below).

    PNG
    media_image9.png
    248
    612
    media_image9.png
    Greyscale

Annotated FIG. 8 #5

Regarding claim 9, Grum-Schwensen discloses the drainable ostomy pouch of claim 8 (see above), 
wherein the outlet portion is configured to be folded two times for closure (Col. 3 lines 65-66),
wherein the outlet portion is folded along the first transversely-extending fold-line for a first fold and folded along the second transversely-extending fold- line for a second fold (see Annotated Fig. 7 below). 

    PNG
    media_image10.png
    190
    527
    media_image10.png
    Greyscale

Annotated FIG. 7

Regarding claim 10, Grum-Schwensen discloses the drainable ostomy pouch of claim 9 (see above),
wherein the flap (extension 9; Col. 3 lines 50-51; Fig. 3 & 4) is configured to rotate up and down about the third transversely-extending line (see Fig. 8 #1),
wherein the two-part fastening system includes a first fastener strip (fastener strip 6) and a second fastener strip (fastener strip 5),
wherein the first fastener strip (fastener strip 6) is arranged on a distal surface of the flap (Col. 3 lines 53-56),
wherein the second fastener strip (fastener strip 5) is arranged on an outer surface of the outlet portion opposite the second fold section (Col. 3 lines 51-53),
wherein the ostomy pouch is configured to be secured in the closed position by engaging the first and second fastener strips (fastener strips 5, 6) after folding the outlet portion two times along the first and second transversely-extending lines (Col. 4 lines 5-7; Fig. 8).
Regarding claim 11, Grum-Schwensen discloses the drainable ostomy pouch of claim 10 (see above),
wherein the single-piece closure member (bias member 10) is arranged on a distal surface of the outlet portion (Col. 4 lines 46-47), and
the second fastener strip (fastener strip 5) is arranged on a bodyside surface of the outlet portion opposite the second fold section (Fig. 4), 
wherein the outlet portion is configured to be folded along the first transversely-extending fold-line (Fig. 6), such that the first and second fold sections abut each other after the first fold (Fig. 6), and
a distal surface of the bodyside wall opposite the first fold section abuts the third fold section after the second fold along the second transversely- extending fold-line (Fig. 7),
wherein the outlet portion is configured such that the second fastener strip is arranged adjacent the flap (Fig. 7), such that the first second fastener strips engage each other (Col. 2 lines 38-40) when the flap rotates downward along the third transversely-extending line to secure the folded outlet in the closed position (Col. 3 lines 51-62; Fig. 8).
Regarding claim 12, Grum-Schwensen discloses the drainable ostomy pouch of claim 8 (see above). Grum-Schwensen does not explicitly disclose that each of the first, second, and third fold sections has a generally same width. However, since the outlet portion (4) is disclosed to have “substantially parallel” sides (Col. 4 lines 13-15; Fig. 3), the width of the fold sections is necessarily constant and substantially equal.
Regarding claim 21, while Grum-Schwensen discloses the existence of fold-lines (score lines; Col. 3 lines 44-45), Grum-Schwensen does not explicitly disclose the single-piece closure member comprises at least one axially-extending fold-line configured to facilitate opening of the discharge opening, wherein the at least one axially-extending fold-line intersects the at least one transversely-extending fold-line generally perpendicular to each other, wherein the single-piece closure member is configured to bend along the at least one axially-extending fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening. However, Tjahaja teaches the single-piece closure member (“collar blank 13”; col. 4 line 3; fig. 6) comprises at least one axially-extending fold-line (“longitudinal creases 36”; col. 4 line 43-44; fig. 6) configured to facilitate opening of the discharge opening, wherein the at least one axially-extending fold-line intersects the at least one transversely-extending fold-line (“Lateral creases 38”; col. 4 line 16; fig. 6) generally perpendicular to each other (see fig. 6), wherein the single-piece closure member is configured to bend along the at least one axially-extending fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (“Pressure is then applied with the fingers and thumb of one hand to the exterior of the collar 12 along the opposing longitudinal creases 36, the collar 12 expands into a cylindrical configuration”; col. 4 line 41-45).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grum-Schwensen’s device such that the single-piece closure member comprises at least one axially-extending fold-line configured to facilitate opening of the discharge opening, wherein the at least one axially-extending fold-line intersects the at least one transversely-extending fold-line generally perpendicular to each other, wherein the single-piece closure member is configured to bend along the at least one axially-extending fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening, as taught by Tjahaja, for the purpose of “enabling lateral compression of the collar into a flat configuration,” facilitating “folding the flat collar 12 longitudinally upon itself,” and maintaining “the flexibility of the collar 12 when in a cylindrical configuration” (col. 4 line 12-24).
Regarding claim 22, Grum-Schwensen fails to disclose the at least one axially- extending fold-line includes two axially-extending fold-lines wherein the when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening. However, Tjahaja teaches the at least one axially-extending fold-line (“longitudinal creases 36”; col. 4 line 43-44; fig. 6) includes two axially-extending fold-lines (see fig. 6) wherein the when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (“collar 12 can be expanded into a cylinder with one hand by applying adequate pressure with thumb and fingers simultaneously to opposing longitudinal creases 36 in the collar”; col. 3 line 61-64; fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grum-Schwensen’s device such that the at least one axially-extending fold-line includes two axially-extending fold-lines wherein the when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening, as taught by Tjahaja, “to expedite separating the opposing edges outwardly from each other” (col. 1 line 64-66).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja et al. and further in view of Ryder et al. (US 20100152686).
Regarding claim 13, Grum-Schwensen/Tjahaja et al. does not disclose that the outlet portion includes two side extensions, wherein the two-part fastening system includes a first fastener strip and two second fastener strips, wherein the first fastener strip is arranged on the single- piece closure member proximate an upper periphery, wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions, wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips.
However, Ryder teaches the outlet portion includes two side extensions (arms or tabs 85), wherein the two-part fastening system includes a first fastener strip and two second fastener strips ([0130]), wherein the first fastener strip is arranged on the single-piece closure member proximate an upper periphery (main pad 84; Fig. 14), wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions (two arms or tabs 85; Fig. 14), wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips ([0130]; Fig. 15).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja’s device such that the outlet portion includes two side extensions, wherein the two-part fastening system includes a first fastener strip and two second fastener strips, wherein the first fastener strip is arranged on the single- piece closure member proximate an upper periphery, wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions, wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips, as taught by Ryder, for the purpose of keeping the ostomy pouch in the closed configuration and avoid unintentional leaks (see [0083]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja/Ryder et al. and further in view of Friske et al. (US 20120022478).
Regarding claim 14, Grum-Schwensen discloses that the single-piece closure member (bias member 11) is arrange on a bodyside surface (proximal sidewall 1) of the outlet portion (outlet portion 4) and includes two transversely- extending fold-lines (see Annotated Fig. 7 above). Ryder discloses folding the side extensions toward the distal surface and engaging the first and second fastener strips to secure the outlet portion in a closed position ([0130]; Fig. 15).
Grum-Schwensen/Tjahaja/Ryder et al. does not disclose the ostomy pouch is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch.
However, Friske teaches the ostomy pouch (ostomy pouch 10) is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch ([0023]; Fig. 8B).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen/Tjahaja/Ryder such that the ostomy pouch is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch, as taught by Friske, in order “to ensure against leakage” ([0047]; Fig. 8A-8C).

Claims 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja and further in view of Friske et al.
Regarding claim 16, Grum-Schwensen/Tjahaja does not disclose that the single-piece closure member is attached to the outlet portion via an adhesive.
However, Friske teaches that the single-piece closure member (bends 36) is attached to the outlet portion (neck portion 18) via an adhesive ([0052]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen/Tjahaja such that that the single-piece closure member is attached to the outlet portion via an adhesive, as taught by Friske, so that the single-piece closure member (bends 36) “will have a natural ability to open the discharge opening (discharge opening 20)” ([0052]).
Regarding claim 19, Grum-Schwensen/Tjahaja does not disclose that the single-piece closure member is formed from a polymeric material.
However, Friske teaches that the single-piece closure member is formed from a polymeric material ([0049]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja’s device, such that the single-piece closure member is formed from a polymeric material, as taught by Friske, for the purpose of imparting a suitable curvature in the single-piece closure member and enabling nested folds to prevent leaks (see [0047])

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja/Friske et al. and further in view of Villefrance (US 20050131360).
Regarding claim 17, Grum-Schwensen/Tjahaja/Friske et al. does not disclose that the adhesive is provided on a pouch-facing surface of the single-piece member.
However, Villefrance teaches a drainable ostomy pouch (Abstract) with closure member (stiffening strip 6 & 7; Abstract; Fig. 3) “attached for instance by … adhesion to the outer surface of the first and second side walls” (Abstract). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja/Friske’s device, such that the adhesive is provided on a pouch-facing surface of the single-piece member, as taught by Villefrance, for the purpose of “affording a more stable securing … the flap” ([0012]).
Absent persuasive evidence that providing the adhesive on the pouch-facing surface of the single-piece member would have changed the operation of the invention versus providing the adhesive on the member-facing surface of the pouch, the rearrangement of the adhesive location is a matter of choice which one of ordinary skill in the art would have found obvious and, therefore, holds no patentable weight. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 18, Grum-Schwensen discloses the at least one transversely-extending fold-line is defined by at least one cut line on the single-piece member (see explanation and discussion in claim 15 above) and Grum-Schwensen discloses that the at least one transversely-extending fold-line is devoid of the adhesive (see Annotated Fig. 5). The fold-lines immediately adjacent to the fold sections are shown to be devoid of adhesives.
Grum-Schwensen/Tjahaja/Friske/Villefrance does not disclose that the at least one cut line provided on the pouch facing surface of the single-piece member.
However, placing the cut line on the pouch facing surface is a reversal of parts which one of ordinary skill in the art would have found obvious to try during routine optimization. Shifting the position of cut line(s) to the pouch facing surface do not change the operation of the device. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja/Friske/Villefrance’s reference, such that at least one cut line provided on the pouch facing surface of the single-piece member, “to expedite separating the opposing edges outwardly from each other” (see Tjahaja col. 1 line 60 thru col. 2 line 2).

Response to Arguments
Applicant's arguments filed 2 May, 2022 have been fully considered but they are not persuasive.
Regarding the argument that “one of the bias members 10, 11 may be a stiffening member but not at the same time be part of a single-piece closure member” on page 8 of Applicant Remarks, it is noted that the features upon which applicant relies (i.e., one of the bias members 10, 11 may not be both a stiffening member and be part of a single-piece closure member) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that “neither the bias member 10 nor the bias member 11 includes at least two fold sections defined within the peripheries of the bias member, wherein the at least two fold sections are separated by at least one transversely- extending fold-line” on page 8 of Applicant Remarks, it is noted that the locations of the fold sections are shown in Annotated Fig. 5 above and are within the peripheries of the interpreted single-piece closure member.
Regarding the argument that “Grum-Schwensen does not disclose that the bias members 10, 11 include a transversely-extending fold-lines for folding up the pouch outlet along the fold-line for closure,” it is noted that Grum-Schwensen discloses the transversely-extending fold-lines for folding up the pouch outlet along the fold-line for closure (see Annotated Fig. 5 above).
Regarding the argument that “Grum-Schwensen fails to disclose a single-piece closure member arranged on a distal surface of a pouch outlet including at least two fold sections separated by at least one transversely-extending fold-line and a stiffening member located on an opposite side of the single-piece closure member proximate the discharge opening” on page 8 of Applicant Remarks, it is noted that the combination of the outlet surface where the bias member is attached to and the bias member 10 may be considered a single-piece closure member since there are no moving parts and each of the disclosed elements remain fixed to the outlet surface during operation.
Regarding the argument that “Grum-Schwensen fails to disclose a single-piece closure member including at least one transversely-extending fold- line configured to facilitate folding up of the outlet portion or at least one transversely-extending fold-line defined by at least one crease or cut line to allow the single-piece closure member to bend onto itself at the at least one crease or cut line” on page 10 of Applicant Remarks, it is noted that said features are taught by Tjahaja (see rejection discussion for claim 1 above).
In response to applicant's argument that Tjahaja is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tjahaja discloses a pliable receptacle for human waste (see Abstract) that comprises of rigid collar material and creases for the purpose of aiding the manipulation of the receptacle opening, as is claimed by the applicant. Therefore, Tjahaja is analogous art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Poulsen (US 20030167042 A1) - fold line, stiffening member [0033]-[0035]
Olsen et al. (US 20030073962 A1) - crease or cut line "clearance 36" [0029]
Olsen et al. (US 6336918 B1) - "folded three times" col. 9 line 65
Freeman (US 5968024 A) - "There is a space between the adhesive areas 70 and 74 designated by the numeral 78. The width of the space is sufficient to enable the second fold over procedure" col. 6 line 50-53.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785